TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 19, 2021



                                       NO. 03-18-00153-CV


                        Texas Department of Transportation, Appellant

                                                  v.

                                    Albert Lara, Jr., Appellee




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
                BEFORE JUSTICES BAKER, KELLY, AND SMITH
             AFFIRMED ON REMAND -- OPINION BY JUSTICE SMITH




This is an appeal from the interlocutory order signed by the trial court on February 21, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the provision of the order presently before this Court. Therefore, the Court

affirms that provision of the trial court’s interlocutory order. Each party shall bear its own costs

relating to this appeal, both in this Court and in the court below.